NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


VICTORINO CATI, DOC# H26754,             )
                                         )
              Appellant,                 )
                                         )
v.                                       )      Case No. 2D17-1313
                                         )
JESSICA CATI,                            )
                                         )
              Appellee.                  )
                                         )

Opinion filed March 14, 2018.

Appeal from the Circuit Court for Polk
County; John Radabaugh, Judge.

Victorino Cati, pro se.

No appearance for Appellee.



PER CURIAM.

              Affirmed.



VILLANTI, BLACK, and SALARIO, JJ., Concur.